Citation Nr: 1708160	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, posttraumatic stress disorder (PTSD), and generalized anxiety disorder.

3.  Entitlement to service connection for a stomach condition, to include abdominal wall hernia and gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for bilateral foot fungus.

8.  Entitlement to service connection for a low back disability, to include chronic myositis.

9.  Entitlement to service connection for skin rashes.

10.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

 The issues of entitlement to service connection for a cervical spine disability, left shoulder disability, diabetes mellitus type II, diabetic neuropathy, dyslipidemia, degenerative joint disease, memory disorder, and Alzheimer's dementia and a rating in excess of 10 percent for service-connected residuals of left ankle sprain have been raised by the record in statements received in December 2010, August 2012, June 2016, and December 2015, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  It is noted that effective March 24, 2015, VA amended the regulations regarding the filing of a claim. The AOJ should notify the veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits as of March 24, 2015. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claims require additional development prior to adjudication by the Board. 

Very limited service treatment records have been associated with the record.  Review of the record reflects that there may be additional service treatment records which are not associated with the claims file.  In cases where the service treatment records are unavailable or incomplete through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Here, it appears that not all avenues have been exhausted in attempting to obtain the appellant's service treatment and personnel records.  The claims file indicates that the RO completed a Personnel Information Exchange System (PIES) request for the Veteran's service treatment records in June 2010.  It appears that only a preinduction examination was obtained and the response notes that the Veteran's record appears to be incomplete and there are no other service treatment records retired at code 13.  However, the claims file does not reflect that the RO contacted any additional sources to attempt to secure any further service treatment or personnel records.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  The Board finds that additional efforts to obtain complete copies of the Veteran's service treatment records and personnel records should be undertaken.

Regarding the Veteran's claimed disabilities; he contends that they are related to combat service in Vietnam.  See June 2010 statement.  While the Veteran's DD-214 reflects that he served in Vietnam from July 1970 to May 1971 and that he earned the Vietnam Service Medal and Vietnam Campaign Medal, there are no medals or records indicative of combat.  Accordingly, on remand, the AOJ must take all appropriate steps to verify combat service.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

With regard to his claimed disabilities, the Board finds that a VA examinations assessing whether they were caused by or incurred during his military service is warranted in this case.  In making this determination, the Board notes that the Veteran's VA and private treatment records reflects diagnoses of tinnitus, depression, abdominal wall hernia, sensorineural hearing loss, hypertension, sleep apnea, chronic myositis, and various dermatological manifestations including tinea unguium (cured) and tinea corporis.  See VA treatment records dated in 2009 and 2010.  As such, the Board finds that the first McLendon element has been satisfied.

Regarding the second and third McLendon elements, the Board again notes that the Veteran's service treatment records are not available.  The Veteran contends that his disabilities may be related to his Agent Orange exposure in service and have continued to present.  See October 2016 Appellant's Post Remand Brief.  

In this case, the Veteran's exposure to Agent Orange has been conceded.  Although the Veteran's claimed disabilities are not on the list of diseases that VA has found are associated with exposure to Agent Orange, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The evidence currently of record does not adequately resolve all the complex medical questions raised by the Veteran's claims. 

The Veteran has also reported experiencing recurrent symptoms since service.  See February 2013 statement.  The Board notes that a veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Further, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, id. 

The Board has carefully considered the heightened duty to assist in cases where service records are unavailable due to no fault on the part of the Veteran.  In light of the heightened duty, and with consideration of the Court's holding in McLendon, the Board finds that VA examinations are warranted to secure medical opinions to assist the Veteran with the development of the evidence in this case.  38 U.S.C.A. § 5103A (d).  The Veteran has competently stated that he experienced continued symptomatology since service.  

According to a May 2016 assessment by the Veteran's private physician, the Veteran has cardiovascular, metabolic, severe musculoskeletal, and psychiatric disorders which are more probable than not secondary to his military service performance.  However, the May 2016 private opinion is not specific enough to be considered probative and no rationale for this opinion was provided.  As such, the private opinion is inadequate for decision purposes, and the Board finds remand for VA examinations and opinions to be warranted.

The May 2016 private examiner also indicated that the Veteran has complained of tinnitus and hearing loss secondary to high noises during military occupations.  The Veteran's MOS (duty soldier) is not listed in the Duty MOS Noise Exposure Listing, his related civilian occupation was listed as stevedore, which is a dockworker.  There is no evidence of exposure to acoustic trauma while in service, however, service treatment records and personnel records sought on remand may provide more information on the Veteran's claimed acoustic trauma.  In addition, although VA treatment records reflect a diagnosis of sensorineural hearing loss, it is unclear whether the Veteran currently suffers from hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Nonetheless, given the May 2016 private opinion, the Board remands the claims for bilateral hearing loss and tinnitus for VA examinations and opinions.  If hearing loss is service-connected, a VA examiner must address whether there is an association between tinnitus and hearing loss.  Fountain v. McDonald, 27 Vet. App. 258 (2015) 

Regarding the Veteran's claimed stomach condition, he claims that his gastroesophageal reflux disease (GERD) is secondary to the medications he is prescribed combined with all the conditions incurred during active duty.  See April 2012 statement.  Service connection is currently in effect for a left ankle disability, however, there is no opinion regarding whether any stomach condition, to include abdominal wall hernia or GERD, is caused or aggravated by his service-connected left ankle disability.  Furthermore, the Veteran has not been provided with proper VCAA notice regarding such secondary aspect of his claim of entitlement to service connection for a stomach condition.  Such should be accomplished on remand.

According to the August 2012 private treatment report, it was noted that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  Any SSA determinations and the medical records related to the SSA's disability determinations have not yet been associated with the file and may be relevant.  Medical records associated with the SSA determinations need to be obtained and added to the file.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The record reflects that the Veteran receives treatment through VA.  However, the most recent VA treatment records in his claims file are from October 2010.  The Veteran has reported that there are outstanding VA treatment records not associated with his claims file.  See February 2011 statement.  Where VA has constructive and actual knowledge of the availability of pertinent records in the possession of the VA, an attempt to obtain them must be made. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, any outstanding VA treatment records dated since October 2010 should be sought and associated with the record.

As the Veteran's claim for TDIU is inextricably intertwined with the claims for service connection; consideration of this matter must be deferred pending resolution of the claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a stomach condition on a secondary basis. 

2.  Contact the appropriate service department including, but not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate location, to request the complete service personnel and treatment records of the Veteran.  

If the service treatment and/or personnel records cannot be obtained, a letter should be sent to the appellant informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.  All attempts to secure this evidence must be documented in the claims file.  

3.  Take all appropriate steps to verify whether the unit to which the Veteran was assigned engaged in combat during the time he was stationed in Vietnam. 

4.  Contact the SSA and obtain copies of that agency's decisions concerning any claim for benefits, including any medical records relied on to make the decisions.

5.  Obtain outstanding VA treatment records dated from October 2010 to the present.

6.  Then, arrange for the Veteran to undergo VA examination(s) to determine the nature and etiology of his acquired psychiatric disorder, to include depression; stomach condition, to include abdominal wall hernia and GERD; hypertension; sleep apnea; chronic myositis; bilateral foot fungus; and skin rashes, to include various dermatological manifestations including tinea unguium (cured) and tinea corporis; and their relationship, if any, to the Veteran's military service.  The entire record must be made available to the examiner(s) for review, and the examiner(s) must specifically acknowledge receipt and review of these materials in any reports generated. 

Any necessary testing should be conducted. 

The examiner(s) should provide opinions as to:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current acquired psychiatric disorder had its onset during the Veteran's active service or is otherwise causally related to his service. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep apnea had its onset during the Veteran's active service or is otherwise causally related to his service. 

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current chronic myositis, or other identified back disability, had its onset during the Veteran's active service or is otherwise causally related to his service. 

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current bilateral foot fungus and/or skin rash, including tinea unguium (cured) and tinea corporis, had its onset during the Veteran's active service or is otherwise causally related to his service. 

e)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any current hypertension, had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service. 

f)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's stomach condition had its onset during the Veteran's active service or is otherwise causally related to his service. 

g)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's skin disability and/or foot fungus (if found) had its onset during the Veteran's active service or is otherwise causally related to his service. 

h)  Whether it is at least as likely as not that the Veteran's hypertension, stomach condition, foot fungus, and/or skin rash are due to the Veteran's confirmed Agent Orange exposure.  

In answering this question, the examiner is asked to disregard whether the disorder is one for which a "presumption" has been established and, instead, to answer whether the medical condition is a result of Agent Orange exposure even though it is not on the list of "presumptive" diseases.

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

All opinions should be accompanied by a clear rationale. If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

7.  Then, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current hearing loss and tinnitus.  The entire record must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must answer the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss (if any) and/or tinnitus had its onset during the Veteran's active service, within one year of active service, or is otherwise causally related to his service.

8.  Then readjudicate the claims on appeal in light of this and all other additional evidence.  If the claims remain denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them opportunity to respond before returning the appeal to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





